DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-32 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 25, and 29, the closest reference to Ishikawa et al. (Pub No. 20150180202) disclose the Solid-State Lighting Device. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 25, and 29.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “at least one light-emitting element configured to radiate the first light beam to be incident on the first end by being supplied with a drive current; a light sensor configured to detect signal light, the signal light being a component of the second light beam and having been incident on the second end and transmitted to the first end; and a driving unit configured to supply the drive current to the at least one light-emitting element and control the drive current based on a result of detection of the signal light”.
Regarding claim 25,
None of the cited prior arts discloses the claimed structural combination of independent claim 25, in particular having the limitation of “at least one light-emitting 
Regarding claim 29,
None of the cited prior arts discloses the claimed structural combination of independent claim 29, in particular having the limitation of “a wavelength converting member configured to convert a first light beam that has been incident on the first end and has emerged through the second end into a second light beam having a different wavelength from the first light beam; at least one light-emitting element configured to radiate the first light beam by being supplied with a drive current; a light sensor configured to detect signal light, the signal light being a component of the second light beam and having been incident on the second end and transmitted to the first end; and a driving unit configured to supply the drive current to the at least one light-emitting element and control the drive current based on a result of detection of the signal light”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828